Citation Nr: 0503409	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  01-09 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of the aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Nephew


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO, in pertinent part, 
denied entitlement to special monthly pension benefits by 
reason of being in need of the aid and attendance of another 
person or at the housebound rate.

This matter was previously before the Board in October 2002 
and was remanded to the RO for compliance with an outstanding 
hearing request.  The veteran testified before the 
undersigned Veterans Law Judge sitting in Columbia, South 
Carolina, in November 2004.  The transcript has been obtained 
and associated with the claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's disabilities are intervertebral disc 
syndrome, rated as 40 percent disabling; claudication of both 
lower extremities, rated as 20 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; depression, rated as 
10 percent disabling; and bilateral hearing loss, rated as 
noncompensable.  The combined schedular evaluation for 
pension purposes is 70 percent.

3.  The veteran's disabilities do not render him unable to 
care for his daily personal needs without assistance from 
others, or unable to protect himself from the hazards and 
dangers of daily living on a regular basis.  

4.  The veteran does not have a single permanent disability 
rated as 100 percent disabling, nor do his disabilities 
substantially confine him to his dwelling, the immediate 
premises, a ward or clinical area of an institution.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being in need of the aid and attendance of another 
person or on account of being housebound have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.351, 3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is seeking additional pension benefits at the 
housebound rate.  The record shows that he was awarded non 
service-connected pension benefits from July 3, 2000.  

The veteran is service connected for bilateral hearing loss 
rated as noncompensable.  

The veteran's non service-connected disabilities are 
intervertebal disc syndrome, rated as 40 percent disabling; 
claudication of both lower extremities, rated as 20 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
and depression, rated as 10 percent disabling The combined 
schedular evaluation for pension purposes is 70 percent.

A review of the record reflects that the veteran sought 
treatment at Pee Dee Orthopaedic Associates in 2000.  He was 
treated for intermittent claudication, insulin dependent 
diabetes mellitus, and degenerative changes at L4-L5 and L5-
S1 with mild stenosis. 



VA outpatient treatment records dated in 2001 show the 
veteran was treated for a mood disorder due to chronic pain, 
as well as continued treatment for diabetes.  The records 
also reveal he was treated for lumbar radiculitis and 
peripheral neuropathy secondary to diabetes mellitus.  These 
records reflect that he was hospitalized for a period of four 
days in January 2001 for a hypoglycemic episode.  He was 
released to home. 

In May 2001, the veteran was afforded a VA examination.  He 
presented with subjective complaints of all over body pain 
secondary to his diabetes, arthritis, and pinched nerves.  He 
also stated that he needed assistance with his housework.  
Physical examination revealed that the upper and lower 
extremities were with little functional restrictions.  He was 
able to walk without assistance.  He was diagnosed with 
diabetes mellitus, degenerative joint disease, mood disorder, 
and constant chronic pain.  

The examiner noted the following: the veteran was not 
hospitalized; not permanently bedridden; not legally blind; 
and was capable of managing benefit payments.  The examiner 
also found that he was able to protect himself from the 
hazards of daily living.

Additional VA outpatient treatment records dated between 2001 
and 2002 show continued treatment for diabetes, as well as 
hypertension and hyperlipidemia.  In October 2001 the veteran 
reported that he had passed out at home because his "sugar 
bottomed out."  It was noted that he refused to be 
transported to the hospital.  However, in February 2002, 
diabetes was found to be in moderate control and the veteran 
reported no major hypoglycemic reactions.  

Social Security Administration (SSA) records have also been 
associated with the claims file.  These records show that the 
veteran became disabled on May 11, 2000.  His primary 
disability diagnosis was disorders of the back, to include 
discogenic and degenerative disorders.  His secondary 
diagnosis was diabetes mellitus.  

The disability award was primarily based on VA outpatient 
records, which noted treatment for bilateral lumbar 
radiculitis, peripheral neuropathy secondary to diabetes, 
degenerative disc disease of the spine, insulin dependent 
diabetes mellitus, hyperlipidemia, hypogonadism, and a mood 
disorder due to chronic pain.  

Private medical records from Pee Dee Orthopaedic Associates 
and Mc Leod Regional Medical Center were also used in the 
determination. These records reflect the veteran was admitted 
to the McLeod Hospital for a period of five days in July 2002 
for diabetic ketoacidosis brought on by self-discontinuation 
of insulin for several days.  

A March 2001 report generated by SSA noted the veteran was 
able to tend to activities of daily living without 
significant difficulty.  SSA determined that based on a 
review of the records delineated above, the impairments or 
combination of impairments, did not cause any significant 
restriction in ability to perform the activities necessary 
for a routine workday.  

VA outpatient treatment records dated between 2003 and 2004 
show the veteran reported two separate car accidents brought 
on by episodes of low blood sugar.  While these records note 
that he was told by a social worker not to drive until his 
blood sugar was under control, there is no indication that he 
had in fact stopped driving.

Pursuant to Board remand the veteran was afforded an 
additional VA examination for Aid and Attendance or 
Housebound benefits in May 2004.  The veteran informed the 
examiner that he had frequent hypoglycemic reactions.  

Physical examination revealed that the veteran was in no 
acute distress.  He was in a normal state of nutrition and of 
good build and posture.  There were no functional 
restrictions in either the lower or upper extremities.  
Though he had a slow and unsteady gait, he was able to walk.  
The examiner concluded that the veteran was not currently 
hospitalized or permanently bedridden.  His vision was better 
than 5/200 in both eyes.  The veteran himself stated that he 
was able to manage his own financial benefits.  

While the veteran denied the capacity to protect himself from 
the hazards of daily living and the inability to travel 
beyond the premises of his home without assistance, the 
examiner determined that the veteran was able to perform 
activities of daily living.  The examiner noted that the 
veteran was not accompanied by anyone during the examination.  

Finally, VA outpatient treatment records dated in October 
2004 show the veteran was doing well.  His diabetes was found 
to be in moderate control.   

The veteran and his nephew presented testimony before the 
undersigned Veterans Law Judge in November 2004.  The veteran 
testified that he needed help at home as he lived alone.  He 
also stated that he was afraid to drive by himself because of 
the accidents.  His nephew testified that he had on occasion 
found the veteran lying on the floor.  When asked by the 
Veterans Law Judge, the veteran indicated that he was able to 
feed and bathe himself and he had no problems with hygiene.  
He further stated that he could drive as long as someone was 
with him.  He also testified that he did not use a cane, 
crutches, or wheelchair.  He revealed that he could leave his 
house with the help of someone.  He gave no indication that 
he was bedridden.  The nephew stated while he has stayed with 
the veteran, he had never stayed for over four days.  

During his hearing the veteran submitted copies of his 
official three-year driver record.  He signed a waiver of 
initial RO consideration.  These records do note two car 
accidents in November 2003.  However, they do not show that 
the veteran's driving privileges were suspended.


Criteria 

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. § 3.351(a)(1) (2004).

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole. It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there is a constant need.  Id.

Determinations that the claimant is so helpless as to be in 
need of regular aid and attendance of another will not be 
based solely on an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.





In Turco v. Brown, 9 Vet. App. 222 (1996) the United States 
Court of Appeals for Veterans Claims (CAVC) held that in 
order to be awarded SMP on the basis of the need for aid and 
attendance, the record must show at least one of the 
enumerated factors in § 3.352(a).  Turco, supra, at 224.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 
3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claim in April 
2001.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The August 2001 rating decision, the October 2001 statement 
of the case (SOC), the March 2002, September 2004, and 
October 2004 supplemental statements of the case (SSOCs), and 
VA letters apprised the veteran of the information and 
evidence needed to substantiate his claim for special monthly 
pension, the laws applicable in adjudicating the appeal, and 
the reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determinations were made.  

In particular, the veteran was originally informed of the 
enactment of the VCAA in May 2001.  Additional letters were 
sent in March 2004 and April 2004.  These letters advised him 
to identify any evidence in support of the claim on appeal 
that had not been obtained.  He was also advised of the 
evidence he needed to submit to show that he was entitled to 
special monthly pension.  The letters further informed him 
that VA would obtain his service medical records, VA records, 
and other pertinent federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  

As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the veteran was given 60 
days to respond to the April 2004 letter.  He submitted 
additional evidence at his November 2004 hearing.  A waiver 
of RO consideration was submitted.   

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, 
withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Here, the original notification letter was 
sent in May 2001 and his claim was initially denied in August 
2001.  Hence, technically there has been no Pelegrini 
violation.  

However, the Board would note that the March 2001 letter did 
not provide the criteria necessary for the award of special 
monthly pension.  It was not until the April 2004 letter that 
the veteran was informed of the criteria for special monthly 
pension aside from the rating decision, SOC, and SSOCs.

Thus, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

As noted above, a VCAA development letter was in fact sent to 
the veteran in May 2001, prior to the initial adjudication.  
Because the April 2004 letter which provided the specific 
criteria for special monthly pension was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that the failure to 
provide the notice until after a claimant has already 
received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him or 
her to overcome an adverse decision, as well as substantially 
impair the orderly sequence of claims development and 
adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the April 2004 notice provided to the veteran was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, 
the Board concludes that any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  

The May 2001, March 2004, and April 2004 notices in 
essence invited the veteran to submit any evidence he 
had regarding the matter at issue.  Also, the Board 
notes that the medical records collectively address the 
relevant question in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for special monthly pension may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Special Monthly Pension

In this instance, the evidence of record fails to show that 
the veteran is entitled to special monthly pension on the 
basis of the need for regular aid and attendance under the 
present criteria.

The medical evidence shows that the veteran is able to take 
care of a significant amount of his own necessities.  While 
he has had episodes of low blood sugar and it would appear 
that he has had two accidents attributed to these incidents, 
records from the Department of Motor Vehicles do not indicate 
that his driver's license has been suspended.


Though the veteran has a slow and unsteady gait due to 
degenerative disc disease, it has been found on more than one 
occasion that he is able to walk and he has no functional 
restrictions of either the upper or lower extremities.  There 
is no evidence that he has ever been hospitalized for his 
depression or mood disorder due to chronic pain.  

The medical evidence of record does not indicate that the 
veteran uses any prosthetic or orthopedic appliances.  It is 
clear from the medical evidence that he is not a patient in a 
nursing home.  While his nephew testified in November 2004 
that he frequently checked on the veteran, there was no 
indication that he assisted the veteran on a regular basis in 
accomplishing basic daily life functions of self-care.  The 
veteran testified that he was able to feed and dress himself, 
as well as maintain his personal hygiene. 

A March 2001 report generated by SSA noted the veteran was 
able to tend to activities of daily living without 
significant difficulty.  SSA determined that based on a 
review of the records, to include VA outpatient treatment 
records and private medical records, the veteran's 
impairments or combination of impairments did not cause any 
significant restriction in his ability to perform the 
activities necessary for a routine workday.  

Despite evidence of hypoglycemic reactions, the veteran has 
not been bedridden.  Upon VA examination in May 2001 and 
2004, there was no evidence that he was incapacitated to the 
extent that he required care and assistance on a regular 
basis to protect himself from hazards or dangers incident to 
his daily environment.  In May 2004, his vision was better 
than 5/200 in both eyes.  

The foregoing evidence shows that the veteran does not 
require the regular aid and attendance of another person to 
assist him in accomplishing basic daily self care.

As to the veteran's eligibility for pension benefits paid at 
the housebound rate, it is not shown that he has a single 
permanent disability rated as 100 percent disabling, the 
threshold requirement for qualification for pension benefits 
at the housebound rate.  

The record does not show that he is substantially confined to 
his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area.  See 38 
U.S.C.A. §§ 1502(c), 1521(e) (West 2002); 38 C.F.R. §§ 
3.35l(d) (2004).  In fact, the VA examiner in 2004 noted the 
veteran was unaccompanied to his examination.  The evidence 
shows that he drives regularly.

For the foregoing reasons, the Board finds that the veteran 
does not need the regular aid and attendance of another 
individual to assist him in accomplishing daily life 
processes, nor is he restricted to his immediate premises, 
thereby precluding a grant of entitlement to special monthly 
pension by reason of being in need of aid and attendance, or 
at the housebound rate.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

Entitlement to special monthly pension by reason of being in 
need of the regular aid and attendance of another person, or 
on account of being housebound is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


